Exhibit 99.1 LIVEREEL MEDIA CORPORATION Consolidated Financial Statements For the Years Ended June 30, 2015 and 2014 (Expressed in Canadian Dollars) INDEX Page Independent Auditor’s Report of Registered Public Accounting Firm 3-4 Consolidated Statements of Financial Position 5 Consolidated Statements of Operations and Comprehensive Loss 6 Consolidated Statements of Changes in Equity 7 Consolidated Statements of Cash Flows 8 Notes to the Consolidated Financial Statements 9 - 18 INDEPENDENT AUDITOR’S REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of LiveReel Media Corporation: We have audited the accompanying consolidated balance sheets of LiveReel Media Corporation (the “Company”) which comprise the consolidated statements of financial position as at June 30, 2015 and 2014, the consolidated statements of operations and comprehensive loss, changes in statements of equity and cash flows for the years ended June 30, 2015 and 2014, and a summary of accounting policies and other explanatory information. Management'sResponsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement.We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of LiveReel Media Corporation as of June 30, 2015 and 2014, and its financial performance and its cash flows for the years ended June 30, 2015 and 2014, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 in the consolidated financial statements which indicates that the Company incurred a net loss of $106,368 during the year ended June 30, 2015 and as of that date had an accumulated deficit of $8,706,215.These conditions, along with other matters as set forth in Note 1 raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/SCHWARTZ LEVITSKY FELDMAN LLP Toronto, Ontario Chartered Accountants October 28, 2015
